DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Andrew Pettit (Attorney Reg. No. 71,235) on 04/06/2021. 
The application has been amended as follows:

Amendments to the Specification
[0001] This application is a continuation of US Application No. 15/260,102, titled "ACTIVE ANTENNA FOR WIRELESS LOCAL AREA NETWORK DEVICES" (Attorney Docket No. 110729-8044.US01) and filed on September 8, 2016, now U.S. Patent No. 10,211,867, which claims priority to US Provisional Application No. 62/234,816, titled "ACTIVE ANTENNA FOR IMPROVED RECEIVE SENSITIVITY AND TRANSMIT POWER ON A WLAN RADIO" (Attorney Docket No. 110729-8044.US00) and filed on September 30, 2015.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413